EXHIBIT 10.1


DESIGN AND DEVELOPMENT AGREEMENT

        This Agreement made as of the 14th day of April, 2005, by and between
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (the
“Partnership”), GEORGIANNA JEAN K. VALENTINO, an individual resident of the
State of Georgia (“Valentino”) and ROBERTS PROPERTIES, INC., a Georgia
corporation (the “Developer”),

        W I T N E S S E T H:

        WHEREAS, the Partnership has acquired an 82% undivided interest and
Valentino has acquired an 18% undivided interest in approximately 23.547 acres
located in Land Lot 301 of the 6th District, Gwinnett County, Georgia, fronting
on Peachtree Parkway, and the Partnership and Valentino intend as
Tenants-in-Common to develop, construct, own and operate on the Property a
292-unit apartment community (“Peachtree Parkway”); and

        WHEREAS, the Partnership and Valentino desire that the Developer perform
certain advisory, administrative and supervisory services relating to the
design, development and construction of Peachtree Parkway;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Services

        The Developer will create and develop Peachtree Parkway and manage the
team of professionals involved, including engineers, land planners, architects
and designers, and manage the design team involved in developing the interior
design and models, as well as selecting the materials, finishes, features and
colors for the interior and exterior of Peachtree Parkway. The Developer shall
also provide supervisory services to ensure that Peachtree Parkway is built in
accordance with the approved Plans and Specifications provided.

2. Compensation

        For the above services, the Developer shall be paid a total of One
Million Four Hundred and Sixty Thousand Dollars ($1,460,000), payable in nine
equal monthly installments over the development period. The date of commencement
of the development period shall be April, 2005.

        IN WITNESS WHEREOF, the parties hereto have executed this agreement as
of the date first above written.

ROBERTS PROPERTIES RESIDENTIAL,     ROBERTS PROPERTIES, INC., a     L.P., a
Georgia limited partnership   Georgia corporation       By: Roberts Realty
Investors, Inc.,   By:  /s/ Anthony W. Shurtz          Its Sole General
Partner          Anthony W. Shurtz,             Chief Financial Officer      
By:  /s/ Greg M. Burnett   GEORGIANNA JEAN K. VALENTINO           Greg M.
Burnett,              Chief Financial Officer   /s/ Georgianna Jean K.
Valentino  